DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species 2 in the reply filed on 01/07/2021 is acknowledged.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kreutzer et al. (US 2018/0017147).
Regarding Claim 1, Kreutzer discloses a ball screw device (see Title) comprising: a screw shaft (2) having a first helical groove provided on an outer periphery of the screw shaft (see Fig. 4); a nut (4) having a second helical groove provided on an inner periphery of the nut (see Fig. 1), the nut being fitted on the outer periphery of the screw shaft (see Fig. 4); a plurality of balls (23) that are disposed in a ball groove (see Fig. 4, showing that the first and second helical grooves face one another to make a ball groove) such that the plurality of balls are rollable (see [0032]), the ball groove being provided between the first helical groove and the second helical groove that are disposed so as to face each other in a radial direction (see Fig. 4, showing this relationship); a helical member (6) that extends in a helical shape (see Fig. 8, showing that the holes 7 give the helical member a helical shape) along the ball groove and is displaceable along the ball groove (see Fig. 4, showing that the helical member is located within the ball groove and is capable of moving along the ball groove); and a first biasing member (9) that biases the helical member toward the plurality of balls (see Fig. 4, showing that the biasing member pushes on an edge of the helical member through ball 11 which in turn causes the helical member to be pushed into the plurality of balls 23).
Regarding Claim 2, Kreutzer further discloses the ball screw device according to claim 1, further comprising a second biasing member (18) that is disposed on an opposite side of the plurality of balls from the helical member (see Fig. 4, showing that the second helical spring in an axial direction is opposite of the balls), and biases the plurality of balls toward the helical member (see Fig. 4, showing that the second biasing member will bias the helical member, which in turn will bias the plurality of balls toward the rest of the helical member).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kreutzer (US 2018/0017147) in view of Osterlaenger et al. (US 8,671,789).
Regarding Claim 3, Kreutzer further discloses the ball screw device according to claim 1, wherein: when the screw shaft is rotated about an axis of the screw shaft in a circumferential direction (see [0042], disclosing that the spindle is rotated by a drive motor to displace the nut, which would be in a circumferential direction), the nut is displaced toward a first axial side (see Fig. 4, showing for example the first axial side being the right side as the figure is oriented; note: the ball screw device shown is symmetrical and accordingly either side can be considered the first axial side) in an axial direction against an external force (see [0042], disclosing that the nut is moved to push against a brake pad, and 
Kreutzer further discloses that the first biasing member is a helical compression spring (see Fig. 4), but not a helical torsion spring. However, Osterlaenger, which is directed to a similar ball screw device also for operating the brakes of a vehicle, teaches that either compression springs or torsion springs (see Col. 1 Line 30) can be used.

Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the ball screw device disclosed in Kreutzer with a torsion spring as taught in Osterlaenger to provide greater flexibility in manufacturing options for the ball screw device.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY ROBERT WEBER whose telephone number is (571)272-3307.  The examiner can normally be reached on 7:30 - 5:30 M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM J KELLEHER can be reached on (571) 272-7753.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/G.R.W./Examiner, Art Unit 3658                                                                                                                                                                                         
/Jake Cook/Primary Examiner, Art Unit 3658